NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0468n.06

                                          No. 18-5227

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                                     FILED
UNITED STATES OF AMERICA,                          )                           Sep 05, 2019
                                                                           DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )       ORDER
v.                                                 )
                                                   )
KEVIN GERDING,                                     )
                                                   )
       Defendant-Appellee.                         )
                                                   )
____________________________________/              )


Before: MERRITT, DAUGHTREY, and GRIFFIN, Circuit Judges.

       The United States filed this appeal challenging defendant Kevin Gerding’s sentence. In

light of United States v. Stitt, 139 S. Ct. 399 (Dec. 10, 2018), and United States v. Quarles, 139
S. Ct. 1872 (June 10, 2019), as well as intervening cases from our court, we vacate defendant’s

sentence and remand this case to the district court for resentencing. Defendant’s motion for a

continuance of oral argument is denied as moot.

                                             ENTERED BY ORDER OF THE COURT




                                             ___________________________________
                                             Deborah L. Hunt, Clerk